MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00603-CV

               HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                           V.
                GRACE BUSINESS INVESTMENTS, LLC, Appellee

    Appeal from the 55th District Court of Harris County. (Tr. Ct. No. 2014-44533).


TO THE 55TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 1st day of October, 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on July 8, 2015. After due consideration,
             the Court grants the parties’ joint motion to reverse and
             remand for entry of revised judgment. Accordingly, the
             Court sets aside the trial court’s judgment and remands the
             case to the trial court for rendition of judgment in accordance
             with the parties’ agreement.

                 The Court orders that the appellant, HARRIS
             COUNTY APPRAISAL DISTRICT, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered October 6, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Higley, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 16, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT